*409DISSENTING OPINION
EiohaRdson, Judge:
The exclusionary rule which was applied to paragraph 212 in the case of Maher-App & Company v. United States, 44 CCPA 22, C.A.D. 630, is equally applicable to paragraph 211 in this case. This rule provides that: “No application of the similitude statute can put it into a classification from which it is expressly excluded.” Cresca Co. (Inc.) et al. v. United States, 17 CCPA 83, T.D. 43376, at page 85; see also United States v. Steinberg Bros., 47 CCPA 47, 50, C.A.D. 727.
Paragraph 211 covers “earthenware * * * composed of a nonvitri-fied absorbent body” and, according to the United States Government Laboratory Eeport, the merchandise in issue in this case is a plastic mug composed of a “vitrified nonabsorbent body.” The words “composed of a non-vitrified absorbent body” in paragraph 211 are words of exclusion just as the vitrification requirements of paragraph 212 were held to be in the Maher-App case, supra.
In the Maher-App case, the merchandise (plastic artificial teeth) was found not to be made of any material specified in paragraph 212, and it failed to exhibit when broken the type of fracture called for therein. Earthenware is made of fired clay, and plastic is not, so the subject merchandise is not made of any material which is specified in paragraph 211 and does not fall within the express limitation as to physical property contained in said paragraph.
Even though the Maher-App case was decided before the Customs Simplification Act of 1954, which amended paragraph 1559 to provide for similitude of use only, the issue presented was similitude of use. In a case decided subsequent to the Customs Simplification Act of 1954, the case of Dental Perfection Company, Inc., and Frank P. Dow Co., Inc. v. United States, 41 Cust. Ct. 323, Abstract 62180, also involving the classification of plastic artificial teeth, the Third Division incorporated the case of Maher-App & Company v. United States, 44 CCPA 22, C.A.D. 630, and followed the decision in that case, holding that the words “composed of a vitrified nonabsorbent body which when broken shows a vitrified or vitreous, or semivitrified or semivitreous fracture” in paragraph 212 “were not merely descriptive, but exclusionary, and that wares or articles which did not show such a fracture could not be covered by paragraph 212 through any application of the similitude paragraph, including similitude of use.” The division also took cognizance of the Customs Simplification Act of 1954, which had not been enacted when the Maher-App case was decided, and unanimously held that “The amendment to paragraph 1559 by the Customs Simplification Act of 1954 (68 Stat. 1136) limiting similitude to similitude of use, does not warrant any different conclusion.”
*410The fact that the type of fracture that follows the breaking of vitrified wares “composed of a vitrified nonabsorbent body” is expressed in paragraph 212 and the type of fracture that follows the breaking of earthenware “composed of a non-vitrified absorbent body” is not expressed in paragraph 211 does not make the language in the latter paragraph any less exclusionary than the language in the former paragraph. The composition of the physical properties of the merchandise you start with determines the type of fracture that follows when the merchandise is broken.
The imported merchandise does not have a non vitrified absorbent body and, not meeting the statutory specifications, must be excluded from classification under paragraph 211 and should be classified under paragraph 1558, as a nonenumerated article, not specially provided for.